5th Amended & Restated Appendix A TO INVESTMENT ADVISORY AGREEMENT BETWEEN INVESTMENT MANAGERS SERIES TRUST AND PALMER SQUARE CAPITAL MANAGEMENT LLC Fund Advisor Fee Effective Date Palmer Square Absolute Return Fund 1.35% November 1, 2013 Fountain Short Duration High Income Fund 0.55% September 30, 2013 Palmer Square Income Plus Fund 0.55% February 28, 2014 Palmer Square Long/Short Credit Fund 1.00% Agreed and accepted this day of , 2014. INVESTMENT MANAGERS SERIES TRUST PALMER SQUARE CAPITALMANAGEMENT LLC By: By: Print Name: Print Name: Title: Title: 1
